DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26, 27, and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 26 calls for the second processing method to be selected based on the first set of features; at no point does the disclosure set forth actively selecting a processing method from among potential alternative processing methods in response to any external input such as the features found in the obtained data. At best the disclosure calls for selecting the processing method which generates outputs that are similar to each other (paragraph [0048] as filed), but this selection is based on how the method(s) interact with the data, not in response to features generated by some other method. As such, the disclosure does not reasonably convey selecting the second processing method based on the first set of features at the time the invention was filed. 
Claim 27 calls for use of an additional processing method which is selected based on an identified sound type; at no point does the disclosure set forth actively selecting a processing method from among possible alternative processing methods, particularly not selecting a processing method based on an identified sound type. As such, the disclosure does not reasonably convey selecting a third processing method to apply to the data based on the identified sound type at the time the application was filed.

Claim 29 calls for the first and/or second processing method to be selected based on acquired motion, temperature, and/or pressure data. The disclosure does not set forth how to select a processing method. The only disclosure of use of this data is that it might be used as an additional input while performing the second processing method (paragraph [0051] as filed). As such, the disclosure does not reasonably convey selecting the first and/or second processing method based on acquired motion, temperature, and/or pressure data at the time the invention was filed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, 26-29, and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 calls for acquiring and sampling audio over a first duration, and processing “the sampled audio”, but then indicates that the methods used to process the audio are only configured “to process an overlapping portion of the sampled audio”, not all of the sampled audio. It is unclear how the data is being treated – is each method applied to a different portion of the sampled audio, where these portions have some overlap? Or is each method applied to all of the sampled audio? Or is each method only applied to the same portion of the sampled audio such that the sampled audio also contains data to which neither of the processing methods are applied? Clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-7, 11, 13, 28, 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rhee (US 2011/0125044) in view of Atlas (US 2017/0238812) and Goldstein (US 2015/0173672).
Regarding claim 1, Rhee discloses a method of evaluating respiration, said method comprising the steps of: placing a microphone proximate to, facing, and in contact with skin (paragraphs [0027], [0048], [0056]-[0060], [0095]), where the microphone is maintained in contact with skin by an enclosure which includes a mounting mechanism configured to affix said enclosure to said skin and which is coupled to a wearable housing (figures 2A-2D); acquiring and sampling audio with the microphone over a first duration (steps 220, 230; paragraph [0061]); storing the sampled audio in a storage device contained within the wearable housing (paragraph [0063], particularly “Elements of functionality may be moved from one block to another in some embodiments…”); processing the sampled audio (step 240) to generate processed audio data (figure 5) comprising a first set of features generated using a first processing method (paragraphs [0065]-[0074]) and a second set of features generated using a second processing method (paragraphs [0075]-[0081]), wherein the first processing method and the second processing method are configured to process and overlapping portion of the sampled audio (paragraphs [0054], [0080]); storing the processed audio data in the storage device (step 250); identifying a sound in the processed audio data that is a type of sound associated with respiration, the identification of the sound being based on a comparison of the first set of features to a first set of predefined features corresponding to a first set of sounds and a comparison of the second set of features to a second set of predefined features corresponding to a second set of sounds (paragraphs [0065]-[0086]); and identifying abnormal respiration based on at least one of frequency and duration of said sound (paragraph [0086]; step 260).  
Rhee does not disclose the microphone including a diaphragm in contact with skin or the sampled and processed data being stored in a first in, first out configuration.
Atlas teaches a method of evaluating respiration comprising acquiring audio using a microphone including a diaphragm coupled to an enclosure, the enclosure being coupled to a wearable housing and including a mounting mechanism configured to affix the enclosure to a subject’s skin (paragraphs [0099], [0112]) so as to position the diaphragm in contact with said skin and in a location suitable for obtaining internal respiratory sounds (paragraph [0117], [0178]; table 1). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have followed Rhee and used a microphone with a diaphragm in contact with the skin, as taught by Atlas, because Rhee does not provide specifics of the microphone and Atlas teaches use of a similar device for also acquiring respiratory audio data.
Goldstein teaches a method of evaluating respiration comprising acquiring, sampling, processing, and storing respiratory data (paragraph [0053]), where the sampled and processed data is stored in a first in, first out configuration (paragraph [0254]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have followed Rhee, as modified, and used a first in, first out configuration to store the data, as taught by Goldstein, in order to minimize the amount of memory required by the system.
Regarding claim 3, Rhee further discloses comparing frequency of said sound to a threshold, wherein if said frequency is above said threshold then an alert relating to respiration abnormality is generated (paragraphs [0070]-[0071], [0085]).  
Regarding claim 4, Rhee further discloses that said threshold is varied (paragraph [0081]).  
Regarding claim 5, Rhee further discloses that said identifying of sound is performed on a continuous basis (paragraph [0027], [0032], [0045]).  
Regarding claim 6, Rhee further discloses that identifying of abnormal respiration is performed responsive to signaling a request to perform said identifying of abnormal respiration (paragraph [0051]).  
Regarding claim 7, Rhee further discloses that said sound type is selected from a group consisting of cough, wheeze, inhalation, and exhalation sounds (paragraph [0086].  
Regarding claim 11, Rhee further discloses displaying results of said identifying with spectrograms (paragraph [0064]).  
Regarding claim 13, Rhee further discloses diagnosing said abnormal respiration after identifying said abnormal respiration (paragraph [0052], [0084]).
Regarding claim 28, the Examiner notes that any sound will inherently have a pattern of frequency, power, or location. 
Regarding claim 38, Rhee further discloses comparing the frequency of the sound to a threshold and, when the frequency is below the threshold, identifying an abnormal respiration (paragraph [0071])

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rhee, as modified and applied above, and further in view of Emmanoulidou (US 2016/0015359).
Regarding claim 2, Rhee does not disclose acquiring audio from a second microphone directed away from skin, and performing noise cancellation during the processing of the sampled audio based on audio acquired from said microphone and audio acquired from said second microphone; Emmanoulidou discloses a method of evaluating respiration comprising using a microphone in contact with skin to acquire audio that is processed to identify sounds based on the frequency or duration of the audio data (paragraphs [0043], [0045], [0054]-[0059]), and additionally includes acquiring audio from a second microphone directed away from skin and performing noise cancellation during the processing of the sampled audio based on audio acquired from said microphone and audio acquired from a second microphone (paragraphs [0038], [0044]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have followed Rhee and acquired audio from a second microphone for use in noise cancellation, as taught by  Emmanoulidou, in order to remove ambient and other extraneous sounds and thus increase the accuracy of analysis.

Claim s 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rhee, as modified above, and further in view of Su (US 2016/0113618).
Rhee discloses varying the threshold, as noted above, but does not specify the change being based on use of an asthma inhaler or medicine; Rhee does set forth using an asthma inhaler as a treatment for asthma (paragraph [0008]). Su teaches a method of evaluating respiration (paragraph [0019]) comprising recording audio data to identify sounds associated with abnormal respiration (paragraph [0023]), where the abnormal respiration is identified using a threshold which changes based on the user’s use of medicine for their condition (paragraph [0020]); the Examiner notes that in the case of asthma this would be an inhaler as noted above. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have followed Rhee and set the thresholds based on use of medicine like an inhaler, as taught by Su, in order to allow evaluation of the effectiveness of the medicine.

Claims 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rhee, as modified and applied above, and further in view of Odame (US 2018/0199855).
Regarding claim 10, Rhee further discloses that the method can be used as part of monitoring asthma (abstract), but does not disclose identifying use of an asthma inhaler based on the frequency or duration of the sound. Odame teaches a method of evaluating respiration by acquiring audio with a microphone proximate to skin (paragraph [0027], [0028]); sampling and processing the audio acquired by the microphone (paragraph [0028], [0029]), and using at least one of frequency and duration of the processed audio to identify a type of sound including abnormal respiration (paragraph [0029]) or use of an asthma inhaler (paragraph [0054]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have followed Rhee and also used the frequency or duration of identified sounds to identify use of an asthma inhaler, as taught by Odame, in order to allow tracking of the patient’s condition and treatments.
Regarding claim 12, Rhee does not explicitly disclose using pattern recognition to identify the abnormal respiration. Odame teaches a method of evaluating respiration by acquiring audio with a microphone proximate to skin (paragraph [0027], [0028]); sampling and processing the audio acquired by the microphone (paragraph [0028], [0029]), and using pattern matching involving at least one of frequency and duration of the processed audio to identify a type of sound including abnormal respiration (paragraph [0029], [0035]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have followed Rhee, as modified above, and used pattern matching to identify the abnormal respiration, as taught by Odame, in order to accurately identify different types of sounds.

Claims 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rhee, as modified above, and further in view of Alshaer (US 2013/0172772).
Rhee, as modified, discloses processing the sampled audio to generate a third set of features using a third processing method (paragraphs [0065]-[0085]), but does not disclose that third processing method being selected based on the identified type of sound (that is, the results of the first and second methods); Rhee also does not disclose basing the selection of the second method on the output of the first method. Alshaer teaches a method of evaluating respiration sounds (abstract; paragraph [0054]) which includes identifying a type of sound (performing a method) and then opting to perform a particular subsequent processing method based on the identified sound (paragraph [0097]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have followed Rhee, as modified, and selected a subsequent processing method to perform based on the results of initial processing methods, as taught by Alshaer, in order to avoid performing irrelevant algorithms.

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rhee, as modified and applied above, and further in view of Klap (US 2011/0046498).
Rhee, as modified, also discloses finding motion, temperature, and/or pressure data (paragraph [0045]), but does not disclose acquiring this data prior to identifying the sound for the purpose of using the type of acquired data to select the first and/or second processing method. Klap teaches a method of evaluating respiration (abstract) which include acquiring motion data and using that motion data to select a processing method to be applied to other data (paragraph [0406]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have followed Rhee, as modified, and used motion data to inform selection of the processing method(s), as taught by Klap, in order to increase the accuracy of results. 

Response to Arguments
Applicant's arguments filed 19 May 2022 have been fully considered but they are not persuasive.
Regarding the rejections under 112a, Applicant argues that the disclosure’s general reference to a secondary algorithm being used in an attempt to make a more accurate determination of a sound inherently requires some relationship between the features identified by the first algorithm and selection of the second algorithm. This is entirely unsupported. The disclosure does not indicate what aspect in the second attempt might result in a more accurate determination, or what might constitute being more accurate, or even guarantee that a second try would be more accurate. It is equally plausible that the general act of applying a second algorithm with no consideration as to how it is selected is still an attempt to “try” to make a more accurate determination. No part of “trying” inherently requires evaluating a first set of results and using that evaluation to select an additional algorithm. That it could potentially be done does not make up for the lack of disclosure or even a hint of actually doing so, such that the contents of the disclosure itself do not convey possession of actively using the results of one evaluation to select an additional algorithm.
Similarly, though it is possible that one might opt to choose an algorithm which makes use of all types of data which are available, the disclosure does not actually describe doing so. As the disclosure does not contain any discussion or even a hint of how one might choose to select an algorithm, particularly selecting it based on types of data which are present, the disclosure does not convey possession of doing so at the time the invention was filed.

Regarding the art rejections, Applicant appears to misunderstand the rejections. Applicant presents sweeping assertions that the disclosures of Rhee do not include first and second identifications of features using first and second processing methods. This is entirely unpersuasive. Paragraphs [0065]-[0074] set forth method of detecting wheezing. See, for example, paragraph [0067], starting “A simple program that counted the number of harmonics in candidate events is able to classify sounds in time intervals…” and paragraph [0073] which starts “Another method of detecting wheezing is to determine the Spectral Peaks to Noise Ratio….” (emphasis added). Similarly, paragraphs [0075]-[0081] discuss a method of identifying coughs via a different processing algorithm – per paragraph [0076] “A cough can be distinguished from speech by the duration of the sonic event and the spectrum of the event.” It is entirely unclear how Applicant believes that the explicit recitations of detecting features using differing algorithms somehow do not include detecting features using differing algorithms. The Examiner also notes that Applicant has completely misidentified what is being taught in each of these sections and possibly appears to be reading a different, unrelated document – Applicant states that paragraphs [0065]-[0074] do not disclose identification of coughing, which is because these are directed to identification of wheezing, and that paragraphs [00075]-[0081] do not disclose identification of wheezing, which is because these are directed to identification of coughing. 
Applicant then argues that the first and second algorithms are not used to identify the same sound; the Examiner notes that this has not been claimed. As noted in the most recent Interview Summary, the Applicant and Examiner discussed whether Rhee includes using the second algorithm to verify an identification of a sound found by the first algorithm. In contrast, the claims currently only call for applying the various algorithms to data and finding a sound from the features identified by the algorithms. Nothing in this requires any attempt for the various algorithms to have the same end goal, or to perform any sort of comparison of the results of each algorithm, or to interact in any way. Rhee’s disclosure includes performing analysis of sounds using a number of algorithms, and, from the results of these algorithms, identifies a sound. Applicant then presents arguments as to whether Atlas and Goldstein disclose using two algorithms to identify the sound; as Rhee already does this these arguments are moot.

Applicant also argues that Rhee does not disclose applying the various algorithms to the same segment of captured data; the Examiner notes that Rhee discloses using analysis to distinguish between the types of sounds identified by each type of algorithm (paragraph [0055]), and also that evaluation of the types of sounds identified by each type of algorithm is performed over a single time period (paragraph [0080]), such that this assertion is entirely unpersuasive.
Applicant then argues that the stethoscope of Atlas cannot be used to acquire respiratory sounds via its diaphragm because it has a large useful range; it is entirely unclear how this might prevent it from capturing respiratory sounds, as Applicant has not presented any evidence that the range of possible frequencies that the diaphragm can capture does not include respiratory sounds. Applicant further argues that the enclosure of Atlas’s microphone is not “configured to position the diaphragm in a location suitable for obtaining internal respiratory sounds” because Atlas happens to teach obtaining cardiac sounds as one example of what may be recorded via the diaphragm. The Examiner notes that Atlas also explicitly teaches using the microphone to record “internal respiratory sounds” in at least Table 1 and paragraphs [0110], [0178].
Similarly, Applicant’s assertion that there is no motivation to modify Rhee to include the specifics of Atlas’s microphone is entirely moot, as Applicant’s entire argument is based on the spurious allegation that Atlas’s microphone cannot be used in a location “suitable” for recording internal respiratory sounds. 
Applicant then argues that Rhee teaches away from use of a skin contact microphone because non-contact microphones “may not draw attention to the user”; the Examiner notes that this is not what is actually disclosed by Rhee. Rhee actually states:

    PNG
    media_image1.png
    173
    408
    media_image1.png
    Greyscale

No part of this meets any of the criteria of “teaching away”, as "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). (see MPEP 2145). Still further, Rhee explicitly discloses embodiments with on-body sensors used in addition to a cell phone (see in particular element 65), such that Rhee does not in any way teach away from using external microphones as part of the monitoring system.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824. The examiner can normally be reached Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN E TOTH/             Examiner, Art Unit 3791                                                                                                                                                                                           /CHRISTIAN JANG/Primary Examiner, Art Unit 3791